Case 1:19-cv-11235-LTS Document 81 Filed 02/23/21 Page 1 of1

United States Distney Cact

 

Distinct al Messac huge44c..

 

 

 

 

 

 

 

Shawn. MeChnton

Plovah fe
V. Cuil Action No ~\F-Ccy- [23a
Lech) lan Facey

Dees

 

 

 

Phaunt Hy § Cletus Pe poet.

The Pliwalth Lore § Lek (eR hous Ptinerable Ci ouet _Comylfing

both “eae atclees fs AL &_ Shetus Report by feb 22°52.
He_plawtilt eles Feeley av Zeb /&, 202 a7 Gad a Strdiig Seucl

ee
fewer eas A LAG —) Ce Wiechicne | feeulty.

lhe Plast ht shles Hel Whe pbhuahlh iS Plaperting pb fle

G ee hie Summicky dees? Gael AL le rh cae

 

in medictior guth te ad.

 

 

 

 

 

 

a Sas =

Kespecl lly, fe hyat teal ag 8 mo
a

Shown T. MeChden ko stg 2

Feh I, 202( 2B oe 2

 

 

 

 

 

 

 
